DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.

Response to Amendment

The Amendment filed 06/22/2022 responsive to the Office Action filed 12/29/2021 has been entered. Claims 1 and 12 have been amended. Claim 11 was previously canceled. Claims 1-10 and 12 are pending in this application.

Response to Arguments

Claim 12 has been amended to address the informality, thus the objection of claim 12 has been withdrawn.
Applicant’s arguments, see Amendments pages 7-13 filed 06/22/2022, with respect to claim 1 under 103 rejection have been fully considered but are not persuasive.
Applicant argues that “in Teshigawara, after the maintenance process for the print head is finished, the normal print job is performed subsequently. In other words, the maintenance process (preliminary ejection process) and the normal print job are NOT performed "in the same one scan". Thus, Teshigawara at least fails to disclose, teach or suggest the technical features "wherein the recording step and the preliminary discharging step are performed in the same one scan" emphasized in now-pending independent claim 1 of the present application.” (page 11)
These arguments are found to be unpersuasive because:
Napadensky teaches a three-dimensional structure forming method (“methods suitable for solid freeform fabrication”, Pa [0019]) and further teaches that both before and during the printing process, control unit 230 may decide to dock printing assembly 202 near service assembly 204 to allow the various service tasks, such as the feeding of the printing heads with the appropriate building materials, the cleaning of the printing units or the replacement of an active printing element, to be executed (Pa [0329]-[0332]). That is, Napadensky teaches cleaning of the printing units both before and during the printing process.
Teshigawara teaches that an inkjet printing method for sequentially printing a plurality of images on a printing medium, comprising: a maintenance step of performing maintenance for the print head; a determination step of performing a first determination, in which whether a nozzle is an ejection failed nozzle or not is determined based on a result obtained by scanning a first detection pattern during a period other than a sequential printing operation, and a second determination, in which whether a nozzle is an ejection failed nozzle or not is determined based on a result obtained by scanning a second detection pattern during the sequential printing operation (Pa [0011]). Teshigawara further teaches that this maintenance process is at least one of the following processes: a comparatively large-scale suction recovery process, a preliminary ejection process for ejecting ink to print an image and a wiping process for employing wipers to clean the ejection port faces of the print heads (Pa [0050]), and when printing of the real image is continued without performing the maintenance process, the number of ejection failed nozzles is gradually increased, however, when a series of the maintenance processes, such as the suction recovery process, the wiping process for the ejection port face and the preliminary ejection process, are performed, the foreign substance and coagulated ink are comparatively easily removed, that is, the ejection failed nozzle newly detected in the second detection process can be substantially recovered to the original state so long as the maintenance process at step S509 is performed periodically (Pa [0093]). Teshigawara also teaches that a nozzle that is identified as a failed nozzle during the first detection process can be recovered by performing another maintenance process at step S509 (Pa [0052]), and when the maintenance process is performed at step S800 and S509, the second detected failed nozzle information is reset at step S801 and S510 (Pa [0053]).
Namely, Teshigawara teaches the determination step of performing a first determination during a period other than a sequential printing operation, and a second determination during the sequential printing operation, and the maintaining step of periodically performing the suction recovery process, the wiping process and the preliminary ejection process to recover the detected ejection failed nozzle by removing the foreign substance and coagulated ink.
Therefore, one would have found it obvious to incorporate the preliminary ejection process into Napadensky’s 3D printing method such that the one would periodically perform the preliminary ejection process during the sequential printing operation in order to recover the ejection failed nozzle by removing the foreign substance and coagulated ink. One would have found it obvious to perform the preliminary ejection process for each of the scans, i.e., performing the preliminary ejection process and the recording step in the same one scan, in order to perform the maintenance of the print nozzle in each and every scan. 

Applicant further argues that “Teshigawara is related to 2D printing and is fundamentally different from 3D modeling as a technical field.” (page 12)
This argument is found to be unpersuasive because:
Even if Teshigawara is related to 2D printing, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Teshigawara teaches maintenance of the print nozzles in order to recover the ejection failed nozzle, thus Teshigawara is reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.

Applicant further argues that “the motivation Teshigawara is "detection" of nozzle failure, not "prevention" of nozzle failure. When printing a pattern for detecting a reference in addition to the printing unit, it is usual to print in a dark color so that the scanner can easily detect it. For example, even if the nozzle that is used infrequently is yellow, the detection pattern is not printed in yellow.” (page 12)
These arguments are found to be unpersuasive because:
As cited above, Teshigawara teaches the determination step of performing a first determination during a period other than a sequential printing operation, and a second determination during the sequential printing operation, and the maintaining step of periodically performing the suction recovery process, the wiping process and the preliminary ejection process to recover the detected ejection failed nozzle by removing the foreign substance and coagulated ink. That is, Teshigawara’s detection of nozzle failure is performed to recover the detected ejection failed nozzle by further maintaining step.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Napadensky (US 2013/0073068) in view of Teshigawara et al. (US 2014/0009529) (All of record). 

With respect to claims 1 and 2, Napadensky teaches a three-dimensional structure forming method (“methods suitable for solid freeform fabrication”, Pa [0019]) for forming a three-dimensional structure including an object and a colored region in which a surface of the object is colored (“a composite material may also have colors that differ throughout the composite material”, Pa [0190]), by using a three-dimensional structure forming device (“a system for solid freeform fabrication of an object”) equipped with a recording unit (“a plurality of dispensing heads”, Pa [0041]) and a maintenance unit (“service assembly 204”, Pa [0329]) for laminating layers formed by depositing ink (“laminated object manufacturing”, Pa [0005]), and the three-dimensional structure forming method comprising:
a recording step of causing the recording unit to perform scans, and discharging the ink from the recording unit during the scans to form the layers based on a multilayer pattern data of the tree-dimensional structure (“the plurality of modeling heads being operable to scan a working surface along a scanning direction … so as to form on the working surface a plurality of rows of modeling material along the scanning direction”, Pa [0064] and “a control unit configured for controlling the fabrication apparatus and the building material supply apparatus, based on an operation mode selected from a plurality of predetermined operation modes”, Pa [0041]).
Napadensky further teaches that both before and during the printing process, control unit 230 may decide to dock printing assembly 202 near service assembly 204 to allow the various service tasks, such as the feeding of the printing heads with the appropriate building materials, the cleaning of the printing units or the replacement of an active printing element, to be executed (Pa [0329]-[0332]), but is silent to a preliminary discharging step of preliminarily discharging the ink from the recording unit while being between a position to be performed maintenance by the maintenance unit and a position to start to form the layers, wherein the preliminary discharge data is different from the multilayer pattern data, and the preliminary discharge data at least comprises information related to a discharge position of preliminarily discharging, and wherein the recording step and the preliminary discharging step are performed in the same one scan
In the same field of endeavor, inkjet printing apparatus, Teshigawara teaches that an inkjet printing method for sequentially printing a plurality of images on a printing medium, comprising: a maintenance step of performing maintenance for the print head; a determination step of performing a first determination, in which whether a nozzle is an ejection failed nozzle or not is determined based on a result obtained by scanning a first detection pattern during a period other than a sequential printing operation, and a second determination, in which whether a nozzle is an ejection failed nozzle or not is determined based on a result obtained by scanning a second detection pattern during the sequential printing operation (Pa [0011]). Teshigawara further teaches that this maintenance process is at least one of the following processes: a comparatively large-scale suction recovery process, a preliminary ejection process for ejecting ink to print an image and a wiping process for employing wipers to clean the ejection port faces of the print heads (Pa [0050]), and when printing of the real image is continued without performing the maintenance process, the number of ejection failed nozzles is gradually increased, however, when a series of the maintenance processes, such as the suction recovery process, the wiping process for the ejection port face and the preliminary ejection process, are performed, the foreign substance and coagulated ink are comparatively easily removed, that is, the ejection failed nozzle newly detected in the second detection process can be substantially recovered to the original state so long as the maintenance process at step S509 is performed periodically (Pa [0093]). Teshigawara also teaches that a nozzle that is identified as a failed nozzle during the first detection process can be recovered by performing another maintenance process at step S509 (Pa [0052]), and when the maintenance process is performed at step S800 and S509, the second detected failed nozzle information is reset at step S801 and S510 (Pa [0053]). Namely, Teshigawara teaches the determination step of performing a first determination during a period other than a sequential printing operation, and a second determination during the sequential printing operation, and the maintaining step of periodically performing the suction recovery process, the wiping process and the preliminary ejection process to recover the detected ejection failed nozzle by removing the foreign substance and coagulated ink.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Napadensky with the teachings of Teshigawara and incorporate the preliminary ejection process into Napadensky’s 3D printing method such that the one would periodically perform the preliminary ejection process during the sequential printing operation in order to recover the ejection failed nozzle by removing the foreign substance and coagulated ink. One would have found it obvious to perform the preliminary ejection process for each of the scans, i.e., performing the preliminary ejection process and the recording step in the same one scan, in order to perform the maintenance of the print nozzle in each and every scan.
Furthermore, one would have found it obvious to perform preliminarily ejection/discharging the ink from the recording unit (“dispensing heads”/ “printing assembly 202”) near the maintenance unit (“service assembly 204”) in order to remove the foreign substance and coagulated ink so as to clean the ejection port faces of the print heads. In this modification, one would consider that this position where the preliminary discharge (test pattern) would be positioned between the maintenance unit and a position to start to form the layers as the position for the preliminary discharges for the purpose of no effect on the forming layers. Since Napadensky teaches that a control unit is configured for controlling the fabrication apparatus and the building material supply apparatus, based on an operation mode selected from a plurality of predetermined operation modes (Pa [0041]), one would have found it obvious to configure the control unit to control the apparatus to perform the preliminarily discharging based on an operation mode so as to preliminary discharge the ink based on a preliminary discharge data.

With respect to claims 3 and 4, Napadensky as applied to claims 1 and 2 above teaches that the recording step discharges one or more types of object-forming ink for forming the object and one or more types of coloring ink for forming the colored region, as the ink, from inkjet heads provided respectively (“a solid freeform fabrication apparatus having a plurality of dispensing heads for dispensing a plurality of different modeling materials such as to form a three-dimensional object, wherein the three-dimensional object comprises of at least two regions which differ from each other by at least one attribute”, Pa [0100]; “the at least one attribute is selected from the group consisting of … color”, Pa [0078]), thus in the combination one would have found it obvious to perform the preliminary discharging the ink from at least one of the inkjet heads for the purpose of cleaning the inkjet head.

With respect to claims 5 and 6, Napadensky as applied to claims 3 and 4 above teaches the inkjet head provided for the coloring ink, thus one would have found it obvious to perform the preliminary discharging the ink from the inkjet head provided for the colored ink for cleaning the inkjet head.

With respect to claim 8, Napadensky as applied to claim 1 above further teaches providing a stage (“tray 30”) for depositing ink that is discharged (Pa [0169] and Fig. 1), and Teshigawara as applied in the combination regarding claim 1 above teaches the preliminary ejection process for the purpose of removing the foreign substance and coagulated ink (Pa [0093]) and further shows that the test pattern 902 is deposited on the same printing medium 3 which the patterns 101-104 are printed on (Pa [0054]-[0055] and Fig. 7A). Thus, one would have found it obvious to discharge the ink of the preliminarily discharging step onto the upper surface of the same stage for the purpose of cleaning the inkjet head before or during the printing process.

With respect to claim 9, Napadensky as applied to claim 1 above further teaches that the control unit is designed and configured to control the at least two modeling material inkjet heads (“dispensing heads”) such as to maintain a predetermined amount per unit area of modeling material for each layer formed by the plurality of inkjet heads(“dispensing heads”) (Pa [0053]) or as to dynamically vary relative amount of modeling materials per unit area dispensed thereby (Pa [0054]), but does not specifically teach that a discharging amount per unit area of the ink in the preliminarily discharging step is less than a discharging amount per unit area of the ink discharged for forming one of the layers.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination so that the skilled artisan would perform the preliminary discharges having less amount of ink than the amount of ink discharged for forming one of the layers because the preliminary discharge is for removing the foreign material/coagulated ink on the nozzle faces for forming better quality of the 3D structure, therefor one would not need to waste the ink for the preliminary discharges.

With respect to claim 12, the combination as applied to claim 1 above teaches that control unit controls the apparatus to perform the preliminarily discharging based on an operation mode so as to preliminary discharge the ink based on a preliminary discharge data.
Furthermore, Napadensky further teaches that both before and during the printing process, control unit 230 may decide to dock printing assembly 202 near service assembly 204 to allow the cleaning of the printing units (Pa [0331]), and Teshigawara teaches that the CPU 201 performs a preliminary ejection process to easily remove the foreign substance and coagulated ink and clean the ejection port faces of the print heads (Pa [0050] and [0093]).
Therefore, one would have found it obvious to provide information related to timing to preliminary discharge the ink with the preliminary discharge data in order for control unit to decide the time when the cleaning is performed. And, one would have found it obvious to provide information related to discharge droplet volume and discharge force with the preliminary discharge data in order to easily remove the foreign substance and coagulated ink and clean the ejection port faces of the print heads.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Napadensky (US 2013/0073068) in view of Teshigawara et al. (US 2014/0009529) as applied to claim 1 above, and further in view of Gothait et al. (US 8,636,494) (All of record). 

With respect to claim 7, Napadensky as applied to claim 1 above further teaches that the recording step discharges supporting material ink, for supporting the object, that is not contained in the three-dimensional structure, in each of the scans (“the dispensing heads to dispense at least two types of modeling materials and a support material”, Pa [0045]; “the support material serves as a supporting matrix for supporting the object or object parts during the fabrication process”, Pa [0148]), but does not specifically teach that the recording step causes the supporting material ink to deposit along an outer circumference of the layers for each of the scans, and the ink that is discharged by the preliminary discharging step is deposited within a deposited region of the supporting material ink.
In the same field of endeavor, apparatus for printing of three-dimensional objects, Gothait teaches that the printing head 500 may jet material 520 while moving over the printing area 540 in the main movement direction X (Co 22 li 64-66 and Fig. 5A), and such fallout material may be prevented or minimized by constructing a support construction, such a construction may cause fallout material to accumulate on the sides of the support layer, or may cause fallout materials to be absorbed into the support layer, and not on the sides of the object itself, in this way, the accumulated fallout material may be removed from the object together with the support construction after printing (Co 23 li 18-20, 24-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Gothait so that the skilled artisan would deposit the support material ink along an outer circumference of the layers for each of the scans in order to construct the support construction outside the object and perform the preliminary discharging the ink on the sides of the support layer for the purpose of removing the preliminary discharge deposit from the object together with the supporting material after printing. One would have found it obvious to select which side of the support layer the preliminary discharge deposits on, either within the support layer or outside the support layer, by routine experimentation for the purpose of removing the preliminary discharge deposit from the object together with the supporting material after printing.

With respect to claim 10, Napadensky as applied to claim 1 above further teaches that the recording step discharges supporting material ink, for supporting/holding the three-dimensional structure in a forming process, that is not contained in the three-dimensional structure, in each of the scans (“the dispensing heads to dispense at least two types of modeling materials and a support material”, Pa [0045]; “the support material serves as a supporting matrix for supporting the object or object parts during the fabrication process”, Pa [0148]), but does not specifically teach that the recording step causes the supporting material ink to deposit along an outer circumference of the layers for each of the scans, and the ink that is discharged by the preliminary discharging step is deposited within a deposited region of the supporting material ink.
In the same field of endeavor, apparatus for printing of three-dimensional objects, Gothait teaches that the printing head 500 may jet material 520 while moving over the printing area 540 in the main movement direction X (Co 22 li 64-66 and Fig. 5A), and such fallout material may be prevented or minimized by constructing a support construction, such a construction may cause fallout material to accumulate on the sides of the support layer, or may cause fallout materials to be absorbed into the support layer, and not on the sides of the object itself, in this way, the accumulated fallout material may be removed from the object together with the support construction after printing (Co 23 li 18-20, 24-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Gothait so that the skilled artisan would deposit the support material ink along an outer circumference of the layers for each of the scans in order to construct the support construction outside the object and perform the preliminary discharging the ink on the sides of the support layer for the purpose of removing the preliminary discharge deposit from the object together with the supporting material after printing. One would have found it obvious to select which side of the support layer the preliminary discharge deposits on, either within the support layer or outside the support layer, by routine experimentation for the purpose of removing the preliminary discharge deposit from the object together with the supporting material after printing. Further, one would have found it obvious to perform any post-processing for the purpose of removing the supporting material after printing.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742